Gilbert, J.
1. A court of equity will not interfere with the internal, affairs of a religious organization, when no property rights are involved; for the reason that civil courts have no jurisdiction of such matters and can not take jurisdiction of them, whether they have been adjudicated by the ecclesiastical courts or not. Hall v. Henry, 159 Ga. 80 (124 S. E. 883), and cit.
2. This was an equitable petition to compel an alleged faction of a church to recognize petitioner as a deacon thereof, after that faction had voted to remove him as such; but there was no allegation that property rights of petitioner or of defendants were involved. The court, therefore, erred in taking jurisdiction and granting an injunction to prevent said faction from interfering with petitioner as such deacon.
Religious Societies, 34 Cyc. p. 1184, n. 54; p. 1188, n. 67.

Judgment reversed.


All the Justices concur.